Exhibit 10.12

 

 O N S E T F I N A N C I A L , I N C.

10813 River Front Parkway, Suite 450

South Jordan, Utah 84095

 

MASTER LEASE AGREEMENT NO. OFI0645215

 

THIS MASTER LEASE AGREEMENT is made on November 13, 2014 between ONSET
FINANCIAL, INC., with its principal office located at 10813 S. River Front
Parkway, Suite 450, South Jordan, UT 84095 (the “Lessor”) and Tropicana Las
Vegas, Inc., a corporation organized in the state of Nevada with its principal
office located at 3801 Las Vegas Blvd., Las Vegas, NV 89109 (the “Lessee”).

 

SECTION 1.

LEASE:

 

Lessor agrees to lease to Lessee, and Lessee agrees to lease from Lessor the
Property described in any Schedule executed and delivered by Lessor and Lessee
in connection with this Master Lease Agreement. Each Schedule shall incorporate
by reference the terms and conditions of this Master Lease Agreement, and
together with the Acceptance and Delivery Certificate and Master Progress
Payment Agreement, if applicable, shall constitute a separate Lease.

 

SECTION 2.

TERM OF LEASE:

 

The term of any Lease, as to all Property designated on the applicable Schedule,
shall commence on the Date of Acceptance for such Property, and shall continue
for a Base Period ending that number of months from the Lease Commencement Date
as specified in the Schedule. Thereafter, Lessee shall have those options as
provided in Section 20n of this Master Lease Agreement.

 

SECTION 3.

RENT AND PAYMENT:

 

Lessee shall pay as rent for use of the Property, aggregate rentals equal to the
sum of all the Monthly Rentals and other payments due under the Lease for the
entire Base Period. The Monthly Rental shall begin on the Date of Acceptance and
shall be due and payable by Lessee in advance on the first day of each month
throughout the Base Period. If the Date of Acceptance does not fall on the first
day of a calendar quarter, then the first rental payment shall be calculated by
multiplying the number of days from and including the Date of Acceptance to the
Lease Commencement Date by a daily rental equal to one-thirtieth (1/30) of the
Monthly Rental, and shall be due and payable on the Date of Acceptance. Lessee
shall pay to Lessor, or its assigns, all rentals as due when due, without notice
or demand, to Lessor’s address set forth above, or as otherwise directed in
writing by Lessor, or its assigns. LESSEE SHALL NOT ABATE, SET OFF OR DEDUCT ANY
AMOUNT OR DAMAGES FROM OR REDUCE ANY MONTHLY RENTAL OR OTHER PAYMENT DUE FOR ANY
REASON. THIS LEASE IS NON-CANCELABLE FOR THE ENTIRE TERM OF THE BASE PERIOD AND
ANY RENEWAL PERIODS.

 

If any rental or other payment due under any Lease shall be unpaid ten (10) days
after its due date, Lessee will pay on demand, as a late charge, but not as
interest, the greater of twenty-five dollars ($25.00) or two percent (2%) per
month on any such unpaid amount but in no event to exceed maximum lawful
charges.

 

SECTION 4.

TAXES AND FEES:

 

Lessee shall promptly pay to Lessor, and agrees to indemnify and hold Lessor
harmless from all taxes, fees, assessments and charges paid, payable or required
to be collected by Lessor (together with any penalties, fines or interest
thereon), which are levied or based on the Monthly Rental or other payment due
under the Lease, or on the delivery, acquisition, possession, use, operation,
lease, rental, sale, purchase, control or value of the Property, including
without limitation, registration and license fees and assessments, recycling
fees, state and local privilege or excise taxes, documentary stamp taxes or
assessments, sales and use taxes, personal and other property taxes, and taxes
or charges based on gross revenue, but excluding taxes based on Lessor’s net
income, (collectively “taxes”), whether the same be assessed to Lessor or
Lessee. Lessee also agrees to pay to Lessor all actual out of pocket or third
party costs, servicing and administrative costs associated with processing and
paying various fees and taxes. Lessor shall file all required reports and
returns with all applicable governmental agencies relating to the taxes
concerning the Property.

 

SECTION 5.

NET LEASE:

 

This is a fully net, non-cancelable lease contract which may not be terminated
for any reason except as otherwise specifically provided herein. Lessee has no
right of prepayment unless agreed to in writing by Lessor. Lessor and Lessee
agree that any Lease is a “Finance Lease” as defined by the Uniform Commercial
Code Article 2A. Lessee shall be responsible for and shall indemnify Lessor
against, all costs, expenses and claims of every nature whatsoever arising out
of or in connection with or related to the Lease or the Property.

 

Lessee acknowledges and agrees that its obligations to pay all Monthly Rentals
and other amounts due and owing and perform its obligations hereunder shall be
primary, absolute, unconditional, independent and irrevocable and shall not be
subject to or affected by (i) any circumstance whatsoever, including, without
limitation, any setoff, counterclaim, recoupment, abatement, suspension,
reduction, rescission, defense or other right otherwise available to Lessee;
(ii) any defect in the title, merchantability, condition, design, operation or
fitness for use of, or any damage to, removal, abandonment, requisition, taking
condemnation or loss or theft or destruction of, the Property, or any
interference, interruption, restriction, curtailment or cessation in or
prohibition of the use or possession thereof by the Lessee or any other person
for any reason whatsoever; or (iii) failure on the part of the manufacturer or
the shipper of the Property to deliver the Property or any part thereof to
Lessee. Lessor is not responsible to install, test, repair, service, or maintain
any Property.

 

SECTION 6.

CONDITIONS PRECEDENT:

 

Lessor’s obligations under each Schedule, including its obligation to purchase
and lease any Property to be leased thereunder, are conditioned upon Lessor’s
receipt of, if applicable as determined by Lessor, in form or substance
satisfactory to Lessor, and Lessor’s determination that all of the following are
satisfactory: (i) evidence as to due compliance with the insurance provisions
hereof; (ii) Uniform Commercial Code financing statements and all other filings
and recordings as required by Lessor; (iii) lien searches in the jurisdiction of
Lessee’s organization and in each jurisdiction in which the Property and/or
Lessee’s chief executive office are located; (iv) incumbency and signature of
the officers of Lessee authorized to execute such documents; (v) resolutions of
Lessee’s Board of Directors and/or Members duly authorizing the leasing, or sale
and leaseback, as the case may be, of the Property hereunder and the execution,
delivery and performance of the Lease; (vi) if requested by Lessor, certificates
of good standing from the jurisdiction of Lessee’s organization, and (vii) if
requested by Lessor, a copy of Lessee’s organizational documents and evidence of
Lessee’s organizational number.

  

 
Page 1 of 11

--------------------------------------------------------------------------------

 

 

SECTION 7.

MAINTENANCE AND REPAIRS; RETURN OF PROPERTY:

 

a.

During the continuance of each Lease, Lessee shall, at its own expense, enter
into and maintain in force a contract with the manufacturer or other qualified
maintenance organization reasonably satisfactory to Lessor for maintenance of
each item of Property that requires such a contract. Such contract as to each
item shall commence upon the earlier of the Certificate date, if applicable, or
the Date of Acceptance. Upon request Lessee shall furnish Lessor with a copy of
such contract.

 

b.

During the continuance of each Lease, Lessee shall, at its own cost and expense,
and in accordance with all manufacturer maintenance specifications, (i) keep the
Property in good repair, condition, operating order and appearance, reasonable
wear and tear excepted, (ii) make all necessary adjustments repairs and
replacements, (iii) not use or permit the Property to be used for any purpose
for which, in the opinion of the manufacturer, the Property is not designed or
reasonably suitable, and (iv) furnish all required parts, mechanisms, devices,
maintenance and servicing, so as to keep each item of Property and any part in
good repair and operating order (ordinary wear and tear excepted) in the same
condition and appearance as when delivered to the Lessee. Such parts, mechanisms
and devices shall immediately become a part of the Property for all purposes
hereunder and title thereto shall vest in Lessor. If the manufacturer does not
provide maintenance specifications, Lessee shall perform all maintenance in
accordance with industry standards for like property.

 

c.

Lessee shall immediately notify Lessor in writing of all details concerning any
damage or loss to the Property, including without limitation, any damage or loss
arising from the alleged or apparent improper manufacture, functioning or
operation of the Property.

 

d.

Lessee shall pay all shipping and delivery charges and other expenses incurred
in connection with the Property. Upon default, or at the expiration or earlier
termination of any Lease, Lessee shall, at its own expense, assemble, prepare
for shipment and promptly return the Property to Lessor at the location within
the continental United States designated by Lessor. Upon such return, the
Property shall be in the same operating order, repair, condition and appearance
as on the Date of Acceptance, except for reasonable wear and tear from proper
use thereof, and shall include all engineering changes theretofore prescribed by
the manufacturer. Lessee shall provide maintenance certificates or qualification
letters and/or arrange for and pay all costs which are necessary for the
manufacturer to accept the Property under contract maintenance at its then
standard rates (“recertification”). The term of the Lease shall continue upon
the same terms and conditions until such recertification has been obtained.

 

e.

With regard to Software, at the expiration or earlier termination of any Lease,
or upon demand by Lessor upon the occurrence of an Event of Default (hereinafter
defined) under the Lease, Lessee shall (i) destroy all copies or duplicates of
the Software which were not returned to Lessor (ii); delete from its systems all
Software then installed; (iii) cease using the Software altogether or; iv)
disable the computers, computer systems or other equipment which run and/or
operate and or are controlled by the Software. Upon its receipt from Lessee,
Lessor shall be responsible to return the Software to the owner/vendor/licensor
so that Lessee shall not be in breach of any software license.

 

SECTION 8.

USE: ALTERATIONS AND ATTACHMENTS:

 

a.

Lessee shall at all times keep the Property in its sole possession and control.
The Property shall not be moved from the location stated in the Schedule without
the prior written consent of Lessor, which consent shall not be unreasonably
withheld, provided, however, in no Event shall the Property be moved to a
location outside the United States.

 

b.

The Property is leased solely for commercial or business purposes.

 

c.

After Lessee receives and inspects any Property and is satisfied that the
Property is acceptable, Lessee shall execute and deliver to Lessor an Acceptance
and Delivery Certificate in form provided by Lessor; provided, however, that
Lessee’s failure to execute and deliver an Acceptance and Delivery Certificate
for any Property shall not affect the validity and enforceability of the Lease
with respect to the Property. If Lessee has executed and delivered a Master
Progress Payment Agreement, Lessor may, in its sole discretion, at any time by
written notice to Lessee, declare all prior Certificates executed in connection
with the Master Progress Payment Agreement to be and constitute the Acceptance
and Delivery Certificate for all purposes under the Lease, and the Date of
Acceptance of the Lease shall be the date determined by Lessor in its sole
discretion which shall not be earlier than the date of the last Certificate. In
addition to the inspection rights of Lessor and its assigns under Section 9(b),
if required by Lessor and/or its assigns, Lessee shall permit Lessor or Lessor’s
agent (or Lessor’s assigns or an agent of Lessor’s assigns), at any reasonable
time during normal business hours, (i) to inspect the Property, and (ii) to
inspect the premises where the property is or will be located, and (iii) to
visit Lessee’s management at Lessee’s headquarters or elsewhere. In addition,
Lessee shall, if required by Lessor and/or its assigns, provide Lessor and/or
its assigns with an inspection report satisfactory to Lessor and/or its assigns,
in its or their sole discretion. Notwithstanding any other provision herein, any
of the foregoing inspections shall be performed, and any such report shall be
provided, prior to the execution and delivery by Lessee of an Acceptance and
Delivery Certificate. Lessee shall pay any and all costs, including travel
expenses, incurred by Lessor and/or its assigns in connection with any such
inspections, reports and visits.

    d.  The Property is and shall remain personal property during the term of
the Lease notwithstanding that any portion thereof may in any manner become
affixed, attached to or located on real property or any building or improvement
thereon. Lessee shall not affix or attach, or permit any of the Property to
become affixed or attached to any real property in any manner which would change
its nature from that of personal property to real property. Lessee shall not
permit the Property to become an accession to other goods or a fixture to or
part of any real property. Lessee will obtain and deliver to Lessor a lien
waiver in a form satisfactory to Lessor, from all persons not a party hereto who
might claim an interest, lien or other claim in the Property.    

  

e.

Lessee shall comply with all applicable laws, regulations, requirements, rules
and orders, all manufacturer’s instructions and warranty requirements, and with
the conditions and requirements of all policies of insurance with respect to the
Property and the Lease.

 

f.

Lessee may not make alterations or attachments to the Property that will
detrimentally affect the Property’s end of Base Period residual value without
first obtaining the written consent of Lessor, which consent shall not be
unreasonably withheld. Any such alterations or attachments shall be made at
Lessee’s expense and shall not interfere with the normal and satisfactory
operation or maintenance of the Property. The manufacturer may incorporate
engineering changes or make temporary alterations to the Property upon request
of Lessee. Unless Lessor shall otherwise agree in writing, all such alterations
and attachments shall be and become the property of Lessor upon their attachment
to the Property or, at the option of Lessor, shall be removed by Lessee at the
termination of the Lease and the Property restored at Lessee’s expense to its
original condition, reasonable wear and tear only excepted.

  

 
Page 2 of 11

--------------------------------------------------------------------------------

 

 

g.

Lessee shall ensure that the Property is installed, used, operated and, at the
termination of the Lease, if applicable, removed at Lessee’s expense (i) in
accordance with any applicable manufacturer’s manuals or instructions; (ii) by
competent and duly qualified personnel only; and (iii) in accordance with
applicable governmental regulations.

 

h.

In the event the Property includes Software, the following shall apply: (i)
Lessee shall possess and use the Software in accordance with the terms and
conditions of any license agreement entered into with the owner/vendor/licensor
of such Software (“License”) (at Lessor’s request, Lessee shall provide a
complete copy of the License to Lessor) and shall not breach the License; (ii)
Lessee agrees that Lessor has an interest in the License and Software due to its
payment of the price thereof and is an assignee or third-party beneficiary of
the License; (iii) as due consideration for Lessor’s payment of the price of the
License and Software and for providing the Software to Lessee at a lease rate
(as opposed to a debt rate), Lessee agrees that Lessor is leasing (and not
financing) the Software to Lessee; (iv) except for the original price paid by
Lessor, Lessee shall, at its own expense, pay promptly when due all servicing
fees, maintenance fees, update and upgrade costs, modification costs, and all
other costs and expenses relating to the License and Software and maintain the
License in effect during the term of the Lease; and (v) the Software shall be
deemed Property for all purposes under the Lease.

 

i.

Unless otherwise agreed to in writing by Lessor, the Property shall at all times
be used in Lessee’s business and shall not at any time be held for sale or lease
or otherwise constitute “inventory”, as such term is defined in Utah Uniform
Commercial Code (as may be amended from time to time).

 

j.

With respect to Lessee’s use of the property, Lessee shall comply with all
present and future federal, state, regional and municipal laws, statutes,
ordinances, regulations, rules, judicial and similar requirements of all
federal, state, regional and municipal governmental agencies, bodies or
officials or other governmental entities with legal authority pertaining to the
protection of human or wildlife health and safety or the environment, including,
without limitation, any such laws, statutes, ordinances, regulations, rules,
judicial and administrative orders and decrees, permits, licenses, approvals,
authorizations and similar requirements regulating or relating to Hazardous
Materials (defined below) or to the generation, use, storage, release, presence,
disposal, transport, or handling of any other substance, oil, oil byproducts,
gas element, or material which has the potential to pollute, contaminate or harm
any land, subsurface area, water source or watercourse, air or other natural
resource, hereinafter referred to as “Environmental Laws”.

   

“Hazardous Materials” is defined as any hazardous or toxic substance, material
or waste that are or become regulated under any applicable local, state or
federal law, including, but not limited to, those substances, materials, and
wastes listed in the United States Department of Transportation Hazardous
Materials Table (49 CFR 172.101) or defined by the Environmental Protection
Agency (“EPA”) as “any material that poses a threat to human health and/or the
environment. Typical hazardous substances are toxic, corrosive, ignitable,
explosive, or chemically reactive”.

 

SECTION 9.

OWNERSHIP AND INSPECTION:

 

a.

The Property shall at all times be the property of Lessor or its assigns, and
Lessee shall have no right, title or interest therein except as to the use
thereof subject to the terms and conditions of the Lease. For purposes of the
foregoing, Lessee transfers to Lessor all of Lessee’s right, title and interest
(including all ownership interest) in and to the Property free and clear of all
liens, security interests and encumbrances. Lessor may affix (or require Lessee
to affix) tags, decals or plates to the Property indicating Lessor’s ownership,
and Lessee shall not permit their removal or concealment. Lessee shall not
permit the name of any person or entity other than Lessor or its assigns to be
placed on the Property as a designation that might be interpreted as a claim of
ownership or security interest.

    b. Lessor, its assigns and their agents shall have free access to the
Property upon reasonable notice at all reasonable times during normal business
hours for the purpose of inspecting the Property and for any other purpose
contemplated in the Lease. Lessee shall pay any and all actual out of pocket or
third party costs incurred by Lessor in connection with any inspection performed
by Lessor and/or its assigns.

 

c.

LESSEE SHALL KEEP THE PROPERTY AND LESSEE’S INTEREST UNDER ANY LEASE FREE AND
CLEAR OF ALL LIENS AND ENCUMBRANCES, EXCEPT THOSE PERMITTED IN WRITING BY LESSOR
OR ITS ASSIGNS.

 

SECTION 10.

DISCLAIMER OF WARRANTIES:

 

a.

WITHOUT WAIVING ANY CLAIM THE LESSEE MAY HAVE AGAINST ANY MANUFACTURER, LESSEE
ACKNOWLEDGES AND AGREES THAT i) LESSOR IS NOT A SELLER, SUPPLIER OR THE
MANUFACTURER OF THE PROPERTY (AS SUCH TERMS ARE DEFINED OR USED, AS THE CASE MAY
BE, IN THE UNIFORM COMMERCIAL CODE) OR DEALER, NOR A SELLER’S OR A DEALER’S
AGENT, ii) THE PROPERTY IS OF A SIZE, DESIGN, CAPACITY AND MANUFACTURE SELECTED
BY AND ACCEPTABLE TO THE LESSEE, iii) THE LESSEE HAS EXAMINED AND IS SATISFIED
THAT EVERY ITEM OF PROPERTY IS SUITABLE FOR ITS PURPOSE, iv) THE LESSEE ACCEPTS
THE PROPERTY AND EACH PART THEREOF “AS IS” AND “WHERE IS”, V) THE LESSOR HAS NOT
MADE AND DOES NOT MAKE, AND HEREBY DISCLAIMS LIABILITY FOR, AND LESSEE HEREBY
WAIVES ALL RIGHTS AGAINST LESSOR RELATING TO, ANY AND ALL WARRANTIES,
REPRESENTATIONS OR OBLIGATIONS WHATSOEVER, EXPRESS OR IMPLIED, ARISING BY
APPLICABLE LAW OR OTHERWISE, RELATING TO THE PROPERTY, OR ANY PART THEREOF,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL WARRANTIES, REPRESENTATIONS OR
OBLIGATIONS AS TO: (1) THE DESCRIPTION, CONDITION, DESIGN, QUALITY OR
PERFORMANCE OF THE PROPERTY OR QUALITY OR CAPACITY OF MATERIALS OR WORKMANSHIP
IN THE PROPERTY; (2) ITS MERCHANTABILITY OR FITNESS OR SUITABILITY FOR A
PARTICULAR PURPOSE WHETHER OR NOT DISCLOSED TO LESSOR; (3) THE ABSENCE OF LATENT
OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE (4) THE ABSENCE OF ANY
INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT OR THE LIKE; AND (5) THE
ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT. It is agreed that all
such risks incident to the matters described in this Section 10a, as between the
Lessor and the Lessee are to be borne by the Lessee. If the Property or Software
is not properly installed, does not function as represented or warranted by
original owner/seller/supplier/licensor, or is unsatisfactory for any reason,
Lessee shall make any claim on account thereof solely against original
owner/seller/supplier/licensor and shall nevertheless pay all sums payable under
the Lease, Lessee hereby waiving the right to make any such claims against
Lessor. Lessor shall not be liable to Lessee for any loss, damage or expense of
any kind or nature caused, directly or indirectly, by the Property or the use,
possession or maintenance thereof, or the repair, service or adjustment thereof,
or by any delay or failure to provide any such maintenance, repair, service or
adjustment, or by any interruption of service or loss of use thereof (including
without limitation, Lessee’s use of or right to use any Software) or for any
loss of business howsoever caused.

  

 
Page 3 of 11

--------------------------------------------------------------------------------

 

 

b.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE LEASE, LESSOR SHALL
NOT, UNDER ANY CIRCUMSTANCES, BE LIABLE TO LESSEE OR ANY THIRD PARTY, FOR
CONSEQUENTIAL, INCIDENTAL, SPECIAL OR EXEMPLARY DAMAGES ARISING OUT OF OR
RELATED TO THE TRANSACTION CONTEMPLATED HEREUNDER, WHETHER IN AN ACTION BASED ON
CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR ANY OTHER LEGAL
THEORY, INCLUDING WITHOUT LIMITATION, LOSS OF ANTICIPATED PROFITS, OR BENEFITS
OF USE OR LOSS OF BUSINESS, EVEN IF LESSOR IS APPRISED OF THE LIKELIHOOD OF SUCH
DAMAGES OCCURRING.

      IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT EACH AND EVERY PROVISION OF ANY
LEASE WHICH PROVIDES FOR A LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES OR
EXCLUSION OF DAMAGES, IS INTENDED BY THE PARTIES TO BE SEVERABLE FROM ANY OTHER
PROVISION AND IS A SEPARABLE AND INDEPENDENT ELEMENT OF RISK ALLOCATION AND IS
INTENDED TO BE ENFORCED AS SUCH.

  

c.

Lessor assigns to Lessee all assignable warranties on the Property, including
without limitation any warranties described in Lessor’s purchase contract, which
assignment shall be effective only (i) during the Base Period and any renewal
period thereof; and (ii) so long as no Event of Default exists. Upon request of
Lessee, Lessor shall assist Lessee, at no cost to Lessor, in enforcing any such
warranties.

 

SECTION 11.

ASSIGNMENT BY LESSOR:

 

Lessor may assign or transfer its rights and interests in the Lease and/or the
Property to another party (“Lessor’s Assignee”) either outright or as security
for loans (collectively the “Underwriting”). Upon notice of any such assignment
and instructions from Lessor, Lessee shall pay its Monthly Rental and other
payments and perform its other obligations under the Lease to the Lessor’s
Assignee (or to another party designated by Lessor’s Assignee). Upon any such
sale or assignment, LESSEE’S OBLIGATIONS TO LESSOR’S ASSIGNEE UNDER THE ASSIGNED
LEASE SHALL BE ABSOLUTE AND UNCONDITIONAL AND LESSEE WILL NOT ASSERT AGAINST
LESSOR’S ASSIGNEE ANY CLAIM, DEFENSE, OFFSET OR COUNTERCLAIM WHICH LESSEE MIGHT
HAVE AGAINST LESSOR. Lessee waives and will not assert against any assignee of
Lessor any claims, defenses, or set-offs which Lessee could assert against
Lessor. Lessor’s Assignee shall have all of the rights but none of the
obligations of Lessor under the assigned Lease, and after such assignment Lessor
shall continue to be responsible for all of Lessor’s obligations under the
Lease.

 

Upon any such assignment, Lessee agrees to promptly execute or otherwise
authenticate and deliver to Lessor estoppel certificates, acknowledgements of
assignment, records and other documents requested by Lessor which acknowledge
the assignment, and affirmation of provisions of the Lease which may be required
to effect the Underwriting. Lessee authorizes Lessor’s assigns to file UCC-1
financing statements or precautionary filings as Lessor or its assigns deem
necessary. Lessor’s assigns are authorized to take any measures necessary to
protect their interest in the Property.

 

Only one executed counterpart of any Schedule shall be marked “Original”; any
other executed counterparts shall be marked “Duplicate Original” or
“Counterpart”. No security interest in any Schedule may be created or perfected
through the transfer or possession or control, as applicable, of any counterpart
other than the document or record, as applicable, marked “Original”.

 

SECTION 12.

ASSIGNMENT BY LESSEE:

 

LESSEE MAY NOT ASSIGN ANY LEASE OR ANY OF ITS RIGHTS HEREUNDER OR SUBLEASE THE
PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR OR ITS ASSIGNS, WHICH SHALL
NOT BE UNREASONABLY WITHHELD. NO PERMITTED ASSIGNMENT OR SUBLEASE SHALL RELIEVE
LESSEE OF ANY OF ITS OBLIGATIONS HEREUNDER.

 

If Lessee desires to assign this Lease, as provided above, to a new person or
entity (a “New Lessee”), for any reason, including, but not limited to, a
consolidation, merger, or conveyance, acquisition or lease of all or
substantially all of Lessee’s assets to a New Lessee or a sale or more than 50%
of Lessee’s equity ownership to a New Lessee (collectively, an “Assignment”),
then at least thirty (30) days prior to the consummation of the Assignment,
Lessee shall give Lessor written notice of the proposed Assignment and shall
cause the New Lessee to provide Lessor with such documents and reports,
including but not limited to financial statements and summaries, as may be
reasonably requested by Lessor and shall request that the New Lessee execute and
deliver to Lessor an agreement satisfactory in form and substance to Lessor, in
its reasonable discretion, containing the New Lessee’s effective assumption of
the Lease and its agreement to pay, perform, comply with and otherwise be liable
for, in a due and punctual manner, all of Lessee’s obligations having previously
arisen, or then or thereafter arising, under the Lease, together with any and
all documents, agreements, instruments, certificates, opinions and filings
requested by Lessor.

 

Provided no Event of Default has occurred and is continuing and New Lessee’s
creditworthiness, as reasonably determined by Lessor, is at least approximately
equal to Lessee’s creditworthiness, as of the origination of this Lease, Lessor
is required to and shall consent to the assignment of the Lease. If an Event of
Default has occurred and is continuing or if the New Lessee’s creditworthiness
is either not approximately equal to or worse than Lessee’s creditworthiness, as
of the origination of this Lease, then Lessor may withhold its consent to the
Assignment. In the event Lessor withholds its consent, as provided above, and
Lessee continues with the Assignment to a New Lessee, Lessee shall be required
to early terminate the Lease by paying to Lessor the lesser of (i) the Early
Termination Payment (as defined in the Lease Schedule), or (ii) all sums owed
through the date of termination, which shall be determined as the Stipulated
Loss Value effective as of the date of termination (“Change in Control Early
Termination Payment”). Lessee’s failure to immediately pay the Early Termination
Payment or Change in Control Early Termination Payment, as applicable, shall
constitute an Event of Default under the Lease, and Lessor shall be entitled to
exercise any of its rights and remedies under the Lease.

   

Lessee grants Lessor a security interest in any existing or future sublease of
the Property and the proceeds thereof, whether or not such sublease is
prohibited. Subject to the terms of this Lease, this Lease and each Schedule
inure to the benefit of, and are binding upon, the successors and assigns of
Lessee, and, without limiting the foregoing, shall bind all persons who become
bound as a “new debtor” (as defined in the Uniform Commercial Code) to this
Lease and any Schedule. 

 

 
Page 4 of 11

--------------------------------------------------------------------------------

 

 

SECTION 13.

LESSEE’S REPRESENTATIONS AND WARRANTIES:

 

Lessee represents and warrants as follows:

 

a.

If Lessee is a corporation, that it is duly organized and validly existing in
good standing under the laws of the jurisdiction of its incorporation, that it
is duly qualified to do business in each jurisdiction where any Property is, or
is to be located, and has full corporate power and authority to hold property
under lease and to enter into and perform its obligations under any Lease; that
the execution, delivery and performance by Lessee of any Lease has been duly
authorized by all necessary corporate action on the part of Lessee, and is not
inconsistent with its articles of incorporation or by-laws or other governing
instruments;

 

b.

(i) Lessee’s state of organization is the state listed in the introductory
paragraph of this Lease; (ii) Lessee’s principal office is located in the state
listed in the introductory paragraph of this Lease; (iii) Lessee is the legal
entity or organization indicated in the introductory paragraph of this Lease,
which organization is duly organized, validly existing and in good standing
under the laws of the state listed in the introductory paragraph of this Lease;
and (iv) Lessee’s full and exact legal name is the same as listed in the
introductory paragraph of this Lease;

 

c.

The execution, delivery and performance by Lessee of any Lease does not violate
any law or governmental rule, regulation, or order applicable to Lessee, does
not and will not contravene any provision of, constitute a default under, or
result in the creation of any lien on or in any property or assets of the
Lessee, pursuant to any indenture, mortgage, contract, or other instrument to
which it is bound and, upon execution and delivery of each Lease, will
constitute a legal, valid and binding agreement of Lessee, enforceable in
accordance with its terms;

 

d.

If Lessee is a partnership, that it is duly organized by written partnership
agreement and validly existing in accordance with the laws of the jurisdiction
of its organization, that it is duly qualified to do business in each
jurisdiction where the Property is, or is to be located, and has full power and
authority to hold property under lease and to enter into and perform its
obligations under any Lease; that the execution, delivery and performance by
Lessee of any Lease has been duly authorized by all necessary action on the part
of the Lessee, and is not inconsistent with its partnership agreement or other
governing instruments. Upon request, Lessee will deliver to Lessor certified
copies of its partnership agreement and other governing instruments and original
certificate of partners and other instruments deemed necessary or desirable by
Lessor. To the extent required by applicable law, Lessee has filed and published
its fictitious business name certificate;

 

e.

No action, including any permits or consents, in respect of or by any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by Lessee of any Lease, and;

 

f.

There are no actions, suits or proceedings pending or, to the knowledge of the
Lessee, threatened against or affecting the Lessee in any court or before any
governmental commission, board or authority which, if adversely determined, will
have a material adverse effect on the ability of the Lessee to perform its
obligations under any Lease.

 

SECTION 14.

RISK OF LOSS ON LESSEE:

 

From the earlier of the date the supplier ships the Property to Lessee or the
date Lessor confirms Lessee’s purchase order or contract to supplier until the
date the Property is returned to Lessor as provided in the Lease, Lessee hereby
assumes and shall bear all risk of loss for theft, damage, non-delivery or
destruction to the Property or caused by the Property to the environment,
persons or other property (hereafter, such loss, damage, non-delivery or
destruction to the Property or caused by the Property to the environment,
persons or other property shall be referred to as the “Casualty”), howsoever
caused. NO SUCH CASUALTY SHALL IMPAIR ANY OBLIGATION OF LESSEE UNDER THIS LEASE,
WHICH OBLIGATION, INCLUDING TIMELY RENTAL PAYMENTS, SHALL CONTINUE IN FULL FORCE
AND EFFECT.

 

SECTION 15.

LESSEE’S WAIVERS:

 

To the extent permitted by applicable law, Lessee hereby waives any and all
rights and remedies conferred upon a Lessee by §§ 70A-2A-508 through 70A-2A-522
of the Utah Uniform Commercial Code, including but not limited to Lessee’s
rights to: (i) cancel the Lease; (ii) repudiate the Lease; (iii) reject the
Property; (iv) revoke acceptance of the Property; (v) recover damages from
Lessor for any breaches of warranty or for any other reason; (vi) claim, grant
or permit a security interest in the Property in Lessee’s possession or control
for any reason; (vii) deduct all or any part of any claimed damages resulting
from Lessor’s default, if any, under the Lease; (viii) cover by making any
purchase or lease of or contract to purchase or lease property in substitution
for the Property due from Lessor; (ix) recover any general, special, incidental
or consequential damages, for any reason whatsoever; and (x) commence legal
action against Lessor for specific performance, replevin, detinue,
sequestration, claim and delivery or the like for any Property identified in the
Lease. To the extent permitted by applicable law, Lessee also hereby waives any
rights now or hereafter conferred by statute or otherwise which may require
Lessor to sell, lease or otherwise use any Property in mitigation of Lessor’s
Damages as set forth in Section 19 hereof or which may otherwise limit or modify
any of Lessor’s rights or remedies in that section.

  

 
Page 5 of 11

--------------------------------------------------------------------------------

 

 

SECTION 16.

INDEMNIFICATION:

 

Lessee shall indemnify and hold Lessor harmless from and against any and all
claims, (including without limitation negligence, tort and strict liability),
damages, judgments, suits and legal proceedings, and any and all costs and
expenses in connection therewith (including attorney fees incurred by Lessor
either in enforcing this indemnity or in defending against such claims), arising
out of or in any manner connected with or resulting from the Lease or the
Property, including, without limitation the manufacture, purchase, financing,
ownership, rejection, non-delivery, transportation, delivery, possession, use,
operation, maintenance, condition, lease, return, storage or disposition
thereof; including without limitation (i) claims for injury to or death of
persons and for damage to property, but only to the extent the Lessor is not
grossly negligent or willfully tortious and such actions directly give rise to
the foregoing; (ii) claims relating to latent or other defects in the Property
whether or not discoverable by Lessor; (iii) claims relating to patent,
copyright, or trademark infringement; and (iv) claims for wrongful, negligent or
improper act or misuse by Lessor, except those claims arising in connection with
and while the Property is in the possession of Lessor or its agents; and (v)
claims for any damages to persons or property, any costs associated with, or any
fines caused by violation of any Environmental Laws. Lessee agrees to give
Lessor prompt notice of any such claim or liability. For purposes of this
paragraph and any Lease, the term “Lessor” shall include Lessor, its successors
and assigns, shareholders, members, owners, partners, directors, officers,
representatives and agents, and the provisions of this paragraph shall survive
expiration of any Lease with respect to events occurring prior thereto.

 

Upon request of Lessor, Lessee shall assume the defense of all demands, claims,
or actions, suits and all proceedings against Lessor for which indemnity is
provided and shall allow Lessor to participate in the defense thereof. Lessor
shall be subrogated to all rights of Lessee for any matter which Lessor has
assumed obligation hereunder, and may settle any such demand, claim, or action
without Lessee’s prior consent, and without prejudice to Lessor’s right to
indemnification hereunder.  

 

SECTION 17.

INSURANCE:

 

Lessee shall obtain and maintain for the entire time the Lease is in effect, at
its own expense (as primary insurance for Lessor and Lessee), property damage
and liability insurance (including any claims caused from the breach of any
Environmental Laws involving the Property) and insurance against loss or damage
to the Property including without limitation loss by fire (including so-called
extended coverage), theft, collision and such other risks of loss as are
customarily insured against on the type of Property leased under any lease and
by businesses in which Lessee is engaged, in such amounts, in such form and with
such insurers as shall be reasonably satisfactory to Lessor; provided, however,
that the amount of insurance against loss or damage to the Property shall be
equal to or greater than the full replacement value or the Stipulated Loss Value
(as defined herein) of such items of Property. Stipulated Loss Value means the
product of the Property cost (as designated on the related Schedule) and the
applicable percentage factor set forth on the Stipulated Loss Schedule attached
to the Schedule (“Stipulated Loss Value”). Each insurance policy will name
Lessee as insured and Lessor and its assignees as additional insureds and loss
payees thereof, shall contain cross-liability endorsements and shall contain a
clause requiring the insurer to give Lessor and its assignees at least thirty
(30) days prior written notice of any material alteration in the terms of such
policy or of the cancellation thereof. Lessee shall furnish to Lessor a
certificate of insurance or other evidence satisfactory to Lessor that such
insurance coverage is in effect; provided, however, that Lessor shall be under
no duty either to ascertain the existence of or to examine such insurance policy
or to advise Lessee in the event such insurance coverage shall not comply with
the requirements hereof. All insurance covering loss or damage to the Property
shall contain a breach of warranty clause satisfactory to Lessor.

 

In the event of a Casualty to the Property (or any part thereof) and
irrespective of payment from any insurance coverage maintained by Lessee, but
applying full credit thereof, Lessee shall at the option of Lessor, (i) place
the Property in good repair, condition and working order; or (ii) replace the
Property (or any part thereof) with like property of equal or greater value, in
good repair, condition and working order and transfer clear title to such
replacement property to Lessor whereupon such replacement property shall be
deemed the Property for all purposes under the Lease; or (iii) pay to Lessor the
total rent due and owing at the time of such payment plus an amount calculated
by Lessor which is equal to the Stipulated Loss Value (defined in the Stipulated
Loss Schedule) specified in the Stipulated Loss Schedule attached to the
Schedule.

 

Lessee shall notify Lessor within ten (10) days of the actual date of the
Casualty; Lessor will notify Lessee of its election of either option (i), (ii),
or (iii), as set forth above, within five (5) days of receipt of Lessee’s
notice. Lessee will then fully perform the repair, replacement or payment (as
elected by Lessor) within sixty (60) days of the date of the Casualty.

 

SECTION 18.

DEFAULT:

 

An “Event of Default” shall occur under any Lease if:

 

a.

Lessee fails to pay any Monthly Rental or other payment required under the Lease
when the same becomes due and payable and such failure continues for ten (10)
days after its due date;

 

b.     Lessee fails to promptly execute or otherwise authenticate and deliver to
Lessor or its assigns any document or record, as applicable, required under the
terms of this Master Lease Agreement;     

 

c.

Lessee attempts to or does, remove, sell, assign, transfer, encumber, sublet or
part with possession of any one or more items of the Property or any interest
under any Lease, except as expressly permitted herein, or permits a judgment or
other claim to become a lien upon any or all of Lessee’s assets or upon the
Property;

 

d.

Lessee permits any item of Property to become subject to any levy, seizure,
attachment, assignment or execution; or Lessee abandons any item of Property;

 

e.

Lessee fails to immediately (within ten (10) days) notify Lessor of any loss,
damage, or destruction to the Property or fails to timely repair, replace, or
make payment as required in Sections 7 and 17, herein;

 

f.

Lessee or any guarantor, shall (i) be adjudicated insolvent or bankrupt, or
cease, be unable, or admit its inability, to pay its debts as they mature, or
make a general assignment for the benefit of creditors or enter into any
composition or arrangement with creditors; (ii) apply for or consent to the
appointment of a receiver, trustee or liquidator of it or of a substantial part
of its property, or authorize such application or consent, or proceedings
seeking such appointment shall be instituted against it without such
authorization, consent or application and shall continue undismissed for a
period of sixty (60) days; (iii) authorize or file a voluntary petition in
bankruptcy or apply for or consent to the application of any bankruptcy,
reorganization in bankruptcy, arrangement, readjustment of debt, insolvency,
dissolution, moratorium or other similar law of any jurisdiction, or authorize
such application or consent; or proceedings to such end shall be instituted
against it without such authorization, application or consent and such
proceeding instituted against it shall continue undismissed for a period of
sixty (60) days;

  

 
Page 6 of 11

--------------------------------------------------------------------------------

 

 

g.

Lessee is in default under any Lease or agreement executed with Lessor; or
Lessee fails to sign or otherwise authenticate and deliver to Lessor any
document or record requested by Lessor in connection with any Lease executed
with Lessor; or Lessee fails to do anything whatsoever determined by Lessor to
be necessary or desirable to effectuate the transaction contemplated by any
Lease executed with Lessor; or Lessee fails to protect Lessor’s rights and
interests in any Lease and the Property; or Lessee fails to provide financial
statements to Lessor as provided in Section 20k hereof; or Lessee is in default
of any obligation or any agreement with any person or entity other than Lessor
which obligation or agreement arises independently of any Lease;

 

h.

Lessee or any guarantor, breaches any of its representations and warranties made
under any Lease, or if any such representations or warranties shall be false or
misleading in any material respect;

 

i.

Lessee or any guarantor, fails to observe or perform any of its covenants and
obligations required to be observed or performed under the Lease and such
failure or breach continues uncured for fifteen (15) days after occurrence
thereof, except that the fifteen (15) day cure period shall not apply and an
Event of Default shall occur immediately upon failure to pay the Monthly Rental,
as provided in Section 18a or Lessee’s failure to maintain insurance;

 

j.

Lessee or any guarantor, shall suffer a material adverse change in its financial
condition after the date hereof as determined by Lessor in its reasonable
discretion;

 

k.

Lessor in good faith believes the Property to be in danger of misuse, abuse or
confiscation or to be in any other way threatened, or believes in good faith for
any other reason that the prospect of payment or performance has become
impaired, or if Lessee takes any action, makes any representation, or fails to
do anything requested by Lessor, at any time before or after the execution of
this Master Lease Agreement, the result of which causes Lessor, in good faith,
to believe that the prospect of Lessee’s payment or performance under the Lease
is impaired, or otherwise causes Lessor to feel insecure in funding or
continuing to fund the Lease or any Schedule;

 

l.

Lessee shall have terminated its corporate existence;

 

m.

Lessee breaches any License, maintenance or other agreement for Software or
fails to pay when due all servicing fees, maintenance fees, update and upgrade
costs, modification costs, and all other costs and expenses relating to the
License and Software and fails to maintain the License in effect during the term
of the Lease.

 

SECTION 19.

REMEDIES:

 

Upon the occurrence of any Event of Default and at any time thereafter, Lessor
may with or without giving notice to Lessee and with or without canceling the
Lease, do any one or more of the following

 

a.

enforce this Master Lease Agreement according to its terms;

 

b.

require additional collateral to secure the Lease;

 

c.

upon notice to Lessee, cancel this Master Lease Agreement and any or all
Schedules executed pursuant thereto;

 

d.

advance funds on Lessee’s behalf to cure the Event of Default, whereupon Lessee
shall immediately reimburse Lessor therefore, together with late charges accrued
thereon;

 

e.

upon notice to Lessee, refuse to fund any Schedule(s) pursuant to the Lease;

 

f.

declare any Lease or Leases immediately due and payable;

 

g.

refuse to deliver the Property to Lessee;

 

h.

declare immediately due and payable all amounts due or to become due hereunder
for the full term of the Lease (including any renewal period or purchase options
which Lessee has contracted to pay);

 

i.

in its sole discretion, sell, re-lease or otherwise dispose of any or all of the
Property covered under any Schedule, whether or not in Lessor’s possession, in a
commercially reasonable manner at public or private sale with notice to Lessee
(the parties agreeing that ten (10) days’ prior written notice shall constitute
adequate notice of such sale), and in the event a court of competent
jurisdiction or other governing authority shall determine that the Lease is not
a “true lease” or is a lease intended as security or that Lessor (or its
assigns) does not hold legal title to or is not the owner of the Property, apply
the net proceeds of any such disposition, after deducting all costs incurred by
Lessor in connection with such default, to the obligations of Lessee hereunder
and under such Schedule, or retain any or all of the Property in full or partial
satisfaction, as the case may be, with Lessee remaining liable for any
deficiency. The sale, re-lease, or other disposition may, at Lessor’s sole
option, be conducted at Lessee’s premises. Lessor may at its sole discretion
recover from Lessee liquidated damages for the loss of a bargain and not as a
penalty an amount equal to Lessor’s Damages;

 

j.

without notice to Lessee, repossess, disable or demand Lessee to disable the
Property wherever found, with or without legal process, and for this purpose
Lessor and/or its agents or assigns may enter upon any premises of or under the
control or jurisdiction of Lessee or any agent of Lessee, without liability for
suit, action or other proceeding by Lessee (any damages occasioned by such
repossession or disablement being hereby expressly waived by Lessee) and remove
or disable the Property therefrom; Lessee further agrees on demand, to assemble
the Property and make it available to Lessor at a place to be designated by
Lessor;

 

k.

exercise any other right or remedy which may be available to it under the
Uniform Commercial Code or any other applicable law;

 

l.

if Lessee breaches any of its obligations under Section 7e of this Master Lease
Agreement with regard to Software, Lessee shall be liable to Lessor for
additional damages in an amount equal to the original price paid by Lessor for
the Software, and in addition, at Lessor’s option, Lessor shall be entitled to
injunctive relief;

  

 
Page 7 of 11

--------------------------------------------------------------------------------

 

 

m.

if Lessor determines, in its sole discretion, not to take possession of the
Property, Lessor shall continue to be the owner of the Property and may, but is
not obligated to, dispose of the Property by sale or otherwise, all of which
determinations may be made by Lessor in its sole discretion and for its own
account;

 

n.

a cancellation hereunder shall occur only upon notice by Lessor and only as to
such items of Property as Lessor specifically elects to cancel and this Lease
shall continue in full force and effect as to the remaining items, if any;

 

o.

with or without terminating the Lease, and without waiving its right herein to
repossess, recover, or sell the Property, recover the Stipulated Loss Value of
the Property together with all accrued but unpaid late charges, interest, taxes,
penalties, and any and all other sums due and owing under the Schedule as of the
rent payment date immediately preceding the date of default;

 

p.

With respect to any exercise by Lessor of its right to recover and/or dispose of
any Property securing Lessee’s obligations under any Schedule, Lessee
acknowledges and agrees as follows: (i) Lessor shall have no obligation, subject
to the requirements of commercial reasonableness, to clean-up or otherwise
prepare the Property for disposition; (ii) Lessor may comply with any applicable
State or Federal law requirements in connection with any disposition of the
Property, and any actions taken in connection therewith shall not be deemed to
have adversely affected the commercial reasonableness of any disposition of such
Property; (iii) Lessor may specifically disclaim any warranties of title or the
like with respect to the disposition of the Property; (iv) if Lessor purchases
any of the Property, Lessor may pay for the same by crediting some or all of
Lessee’s obligations hereunder or under any Schedule; and (v) no right or remedy
referred to in this Section is intended to be exclusive, but each shall be
cumulative and shall be in addition to any other remedy referred to above or
otherwise available at law or in equity, and may be exercised concurrently or
separately from time to time;

 

q.

(i) by notice to Lessee, declare any license agreement with respect to Software
terminated, in which event the right and license of Lessee to use the Software
shall immediately terminate, and Lessee shall thereupon cease all use of the
Software and return all copies thereof to Lessor or original licensor; (ii) have
access to and disable, or demand Lessee to disable the Software by any means
deemed necessary by Lessor, including but not limited to disabling the
computers, computer systems or other equipment which run and/or operate and/or
are controlled by the Software, for which purposes Lessee hereby expressly
consents to such access and disablement, promises to take no action that would
prevent or interfere with Lessor’s ability to perform such access and
disablement, and waives and releases any and all claims that it has or might
otherwise have for any and all losses, damages, expenses, or other detriment
that it might suffer as a result of such access and disablement; and (iii)
Lessee agrees that the detriment which Lessor will suffer as a result of a
breach by Lessee of the obligations contained in the Lease cannot be adequately
compensated by monetary damages, and therefore Lessor shall be entitled to
injunctive and other equitable relief to enforce the provisions of this Section
19q. LESSEE AGREES THAT LESSOR SHALL HAVE NO DUTY TO MITIGATE LESSOR’S DAMAGES
UNDER ANY LEASE BY TAKING LEGAL ACTION TO RECOVER THE SOFTWARE FROM LESSEE OR
ANY THIRD PARTY, OR TO DISPOSE OF THE SOFTWARE BY SALE, RE-LEASE OR OTHERWISE.

 

Lessor may exercise any and all rights and remedies available at law or in
equity, including those available under the Uniform Commercial Code. The rights
and remedies afforded Lessor hereunder shall not be deemed to be exclusive, but
shall be in addition to any rights or remedies provided by law. Lessor’s failure
promptly to enforce any right or remedy hereunder shall not operate as a waiver
of such right or remedy, and Lessor’s waiver of any default shall not constitute
a waiver of any subsequent or other default. Lessor may accept late payments or
partial payments of amounts due under the Lease and may delay enforcing any of
Lessor’s rights or remedies hereunder without losing or waiving any of Lessor’s
rights or remedies under the Lease.

 

In connection with Lessor’s exercise of any or all of the above-listed remedies,
Lessor shall be entitled to recover all costs and expenses incurred by Lessor in
the repossession, recovery, storage, repair, sale, re-lease or other disposition
of the Property, or the termination or disabling of Software, including without
limitation, reasonable attorney fees and costs incurred in connection therewith
or otherwise resulting or arising from Lessee’s default, and any indemnity if
then determinable, plus interest on all of the above until paid (before and
after judgment) at the lesser of the rate of fifteen percent (15%) per annum or
the highest rate permitted by law. In the event of involuntary repossession by
Lessor through judicial proceedings, or through a sheriff’s levy and sale,
Lessee hereby waives any requirement that Lessor post a bond.

 

SECTION 20.

ADDITIONAL PROVISIONS:

 

a.

Security Interest. The parties acknowledge and agree that this is a “true lease”
(for purpose of UCC Article 2A) and title to the leased Property (or Lessee’s
interest in the Property if the Property is Software) is vested in the Lessor.
In the event a court of competent jurisdiction or other governing authority
shall determine that the Lease is not a “true lease” or is a lease intended as
security or that Lessor (or its assigns) does not hold legal title to or is not
the owner of the Property, the following shall apply:

 

 

i

Effective the execution date of the Lease, Lessee, as debtor, grants a security
interest to Lessor, as secured party, in the Property (or Lessee’s interest in
the Property if the Property is Software), including but not limited to
equipment and other personal property, general intangibles, Software and
Lessee’s license rights and other rights to use the Software, and accessions
thereto, and any refunds, rebates, remittances, and all rights and services
related thereto, and proceeds of any of the foregoing, to secure all duties and
obligations of Lessee under any Lease or other agreement with Lessor. The Lease
shall be deemed to be a security agreement with Lessee having granted to Lessor
a security interest in the Property, and the Property shall secure all duties
and obligations of Lessee under any Lease or other agreement with Lessor. With
regard to any security interest created hereunder in any of the Property, Lessee
consents and agrees that Lessor shall have all of the rights, privileges and
remedies of a secured party under the Utah Uniform Commercial Code.

 

 

ii

Lessee authorizes Lessor to file financing statements and any records describing
the Property and to take any and all actions necessary to perfect Lessor’s
interest in the Property. Lessee agrees to execute any further documents, and to
take any further actions, reasonably requested by Lessor to evidence or perfect
the security interest granted under this subpart of the Lease, to maintain the
first priority of the security interests, or to effectuate the rights granted to
Lessor under this subpart of the Lease.

  

 
Page 8 of 11

--------------------------------------------------------------------------------

 

 

b.

Entire Agreement. Each Schedule shall incorporate the terms and conditions of
this Master Lease Agreement and, together with the Acceptance and Delivery
Certificate and Master Progress Payment Agreement (and Certificates thereunder),
if applicable, and any amendments to any of the foregoing documents, shall
supersede all prior communications, representations, agreements, and
understandings, including but not limited to offer letters, proposal letters,
comfort letters, commitment letters and the like, and constitute the entire
understanding and agreement between the Lessor and Lessee with regard to the
subject matter hereof and thereof, and there is no understanding or agreement,
oral or written, which is not set forth herein or therein. In the event of
conflict between the provisions of this Master Lease Agreement and any Schedule,
the provisions of the Schedule shall govern.

 

c.

Time Is of the Essence. Time is of the essence with respect to any Lease.

 

d.

Captions. Captions and section headings are inserted for reference and
convenience only and in no way define, limit or describe the scope of this
agreement or intent of any provision.

 

e.

Governing Law. THIS LEASE (AS DEFINED IN SECTION 22 HEREIN) SHALL IN ALL
RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF UTAH, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. THE
PARTIES AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE OF UTAH; ANY
SUIT OR OTHER PROCEEDING BROUGHT BY EITHER PARTY TO ENFORCE OR CONSTRUE THIS
LEASE (AS DEFINED IN SECTION 22 HEREIN), OR TO DETERMINE MATTERS RELATING TO THE
PROPERTY OR THE RELATIONSHIP BETWEEN THE PARTIES HERETO SHALL BE BROUGHT ONLY IN
THE STATE OR FEDERAL COURTS IN THE STATE OF UTAH. THIS LEASE WAS EXECUTED IN THE
STATE OF UTAH (BY THE LESSOR HAVING COUNTERSIGNED IT IN UTAH) AND IS TO BE
PERFORMED IN THE STATE OF UTAH (BY REASON OF ONE OR MORE PAYMENTS REQUIRED TO BE
MADE TO LESSOR IN UTAH).

 

f.

Waiver of Trial by Jury. Lessor and Lessee hereby waive the right to trial by
jury of any matters arising out of the Lease or Property or the conduct of the
relationship between Lessor and Lessee.

 

g.

Severability. Should any term or provision of this Agreement be declared
invalid, illegal, void or unenforceable, all remaining terms and provisions
hereof will remain in full force and effect and will in no way be invalidated or
affected thereby.

 

h.

Binding Effect; Survivability. The provisions of each Lease shall inure to the
benefit of and shall bind Lessor and Lessee and their respective permitted
successors and assigns. All representations, warranties, covenants and
indemnities of Lessee made or agreed to in the Lease or in any certificates
delivered in connection therewith shall survive the expiration, termination or
cancellation of the Lease for any reason.

 

i.

Waiver. A waiver by either Party of any term or condition of this agreement in
any instance shall not be deemed or construed to be a waiver of such term or
condition for the future, or any subsequent breach thereof.

 

j.

Limitations. No paragraph, clause or phrase of this agreement shall limit,
infringe, deny, negate, refuse or render void any other paragraph, clause or
phrase of this agreement.

 

k.

Financial Statements. Lessee, and any guarantor, shall provide to Lessor a copy
of its annual audited consolidated financial statements within ninety (90) days
after its fiscal year end, and a copy of its quarterly unaudited consolidated
financial statements within forty-five (45) days after the end of each fiscal
quarter.

 

l.

Acceptance and Delivery Certificate. If Lessee fails to sign and deliver an
Acceptance and Delivery Certificate, then except as otherwise provided in
Section 8c hereof, the Date of Acceptance shall be a date determined by Lessor
which shall be no sooner than the date Lessee receives substantially all of the
Property.

 

m.

Covenant of Quiet Possession. Lessor agrees that so long as no Event of Default
has occurred and is continuing, Lessee shall be entitled to quietly possess the
Property subject to and in accordance with the terms and conditions of this
Master Lease Agreement.

 

n.

Lessee’s Options at Maturity of Base Period. At the end of the Base Period of
any Schedule, unless otherwise provided herein, the Schedule shall automatically
renew for twelve (12) additional months at the rate specified on the respective
Schedule. Provided that Lessee gives written notice to Lessor, by certified
mail, received by Lessor at least one hundred fifty (150) days prior to the end
of the Base Period of any Schedule, Lessee shall be granted the opportunity to
negotiate with Lessor concerning one of the following options: (1) purchase the
Property for a price to be determined by Lessor and Lessee, or (2), or terminate
the Schedule and return the Property to Lessor at Lessee’s expense to a
destination within the continental United States specified by Lessor; provided,
however, that for option (2) to apply, all accrued but unpaid late charges,
interest, taxes, penalties, and any and all other sums due and owing under the
Schedule must first be paid in full, the provisions of Sections 8f, 8g and 7d
hereof must be specifically complied with, and Lessee must enter into a new
Schedule with Lessor to lease Property which replaces the Property listed on the
old Schedule. With respect to options (1) and (2), each party shall have the
right in its absolute and sole discretion to accept or reject any terms of
purchase or of any new Schedule, as applicable. In the event Lessor and Lessee
have not agreed to either option (1) or (2) prior to the maturity of the Base
Period, or if Lessee fails to give written notice via certified mail at least
one hundred fifty (150) days prior to the maturity of the Base Period of its
intent to negotiate, or if an Event of Default has occurred under any Schedule,
then options (1) and (2) shall expire and the Schedule shall automatically renew
as provided herein. At the maturity of the initial twelve (12) month renewal
period provided above, the Schedule shall continue in effect at the rate
specified in the respective Schedule for successive periods of six (6) months,
each subject to termination at the maturity of any such successive six-month
renewal period by either Lessor or Lessee giving to the other party at least
thirty (30) days prior written notice of termination. Lessee acknowledges that
Lessor has no obligation to enter into any agreement as a result of the
initiation of discussions concerning options (1) or (2). LESSEE ACKNOWLEDGES AND
AGREES THAT IT HAS READ AND UNDERSTANDS THE FOREGOING PROVISIONS AND HAS HAD THE
OPPORTUNITY TO DISCUSS THEM WITH LESSOR AND/OR ITS COUNSEL, SHOULD IT SO DESIRE.
In the event of a disagreement between the parties in the interpretation of any
provision of this Section 20(n), the parties agree that the ambiguity shall not
be interpreted for or against either party upon grounds of authorship. This
Section 20(n) shall supersede all prior communications, representations,
agreements and understandings, including but not limited to offer letters,
proposal letters, comfort letters, commitment letters, emails and the like and
constitutes the entire understanding and agreement between Lessor and Lessee
with regard to the subject matter of this Section 20(n), and THERE IS NO
UNDERSTANDING OR AGREEMENT, ORAL OR WRITTEN, WHICH IS NOT SET FORTH HEREIN;
provided, however, that in the event of a conflict between the provisions of
this Section 20(n) and any Schedule, the provisions of the Schedule shall
govern.

 

 
Page 9 of 11

--------------------------------------------------------------------------------

 

 

 

o.

Notices. Notices or demands required to be given herein shall be in writing and
addressed to the other party at the address herein or such other address
provided by written notice hereunder and shall be effective (i) upon the next
business day if sent by guaranteed overnight express service; (ii) on the same
day if personally delivered; or (iii) three days after mailing if sent by
certified or registered U.S. mail, postage prepaid.

 

p.

Further Assurances; Financing Statements. Lessee will cooperate with Lessor in
protecting Lessor’s interests in the Property, the Lease and the amounts due
under the Lease, including, without limitation, the execution (or other
authentication), and delivery of Uniform Commercial Code statements, records and
filings, patent and copyright registration documents with respect to proprietary
Software (if applicable), and other documents requested by Lessor. Lessee will
promptly execute, or otherwise authenticate, and deliver to Lessor such further
documents, instruments, assurances and other records, and take such further
action as Lessor may reasonably request in order to carry out the intent and
purpose of this Lease and to establish and protect the rights and remedies
created or intended to be created in favor of Lessor under this Lease. Lessee
hereby authorizes Lessor to file UCC-1 financing statements, fixture filings,
real property waivers, and all other filings and recordings, as may be deemed
necessary by Lessor. Lessee hereby authorizes and/or ratifies the filing of any
UCC-1 financing statements by Lessor before or after the execution of this
Lease. Lessee shall pay all costs of filing any financing amendment,
continuation and termination statements with respect to the Property and Lease,
including without limitation, any intangibles tax, documentary stamp tax or
other similar taxes or charges relating thereto and all costs of UCC or other
lien searches and of obtaining and filing any full or partial third-party
releases deemed necessary or advisable by Lessor. Lessee will do whatever may be
necessary or advisable to have a statement of the interest of Lessor in the
Property noted on any certificate of title relating to the Property and will
deposit said certificate with Lessor. Lessee will execute, or otherwise
authenticate, and deliver to Lessor such other documents, records and written
assurances and take such further action as Lessor may request to more fully
carry out the implementation, effectuation, confirmation and perfection of the
Lease and any rights of Lessor thereunder. Lessee grants to Lessor a security
interest in all deposits and other property transferred or pledged to Lessor to
secure the payment and performance of all of Lessee’s obligations under the
Lease. Lessor is authorized to take any measures necessary to protect its
interest in the Property.

 

In the event the Property is in the possession of a third party, Lessee will
join with Lessor in notifying the third party of Lessor’s interest in the
Property and obtaining an acknowledgment from the third party that the third
party is holding the Property for the benefit of Lessor.

 

q.

Lessor’s Right to Perform for Lessee. If Lessee fails to perform or comply with
any of its agreements contained herein, Lessor may perform or comply with such
agreements and the amount of any payments and expenses of Lessor incurred in
connection with such performance or compliance (including attorney fees),
together with interest thereon at the lesser of the rate of eighteen percent
(18%) per annum, or the highest rate permitted by law shall be deemed additional
rent payable by Lessee upon demand.

 

r.

Counterparts; Chattel Paper. This Lease may be executed in any number of
counterparts and by different parties hereto or thereto on separate
counterparts, each of which, when so executed or otherwise authenticated and
delivered, shall be an original, but all such counterparts shall together
consist of but one and the same instrument; provided, however, that to the
extent that this Lease and/or the Schedule(s) would constitute chattel paper, as
such term is defined in the Uniform Commercial Code as in effect in any
applicable jurisdiction, no security interest herein or therein may be created
or perfected through the transfer or possession of this Lease in and of itself
without the transfer or possession or control, as applicable, of the original
counterpart of such Schedule(s) identified as the document or record (as
applicable) marked “Original”, and all other counterparts shall be marked
“Duplicate Original” or “Counterpart”.

 

s.

Joint and Several Liability. In the event two or more parties execute this
Master Lease Agreement as Lessee, each party shall be jointly and severally
liable for all Lessee representations, warranties, and obligations (including
without limitation, payment obligations) under this Master Lease Agreement or
under any Schedule or other document executed in connection herewith. Any and
all representations, agreements, or actions by one Lessee shall be binding on
all other Lessees.

 

t.

Legal Fees and Other Costs. Lessee shall reimburse Lessor for all reasonable
legal fees and additional charges, costs and expenses incurred by Lessor:(i) in
review or preparation of any changes or amendments required by Lessee to
Lessor’s standard Lease documentation; (ii) in defending or protecting its
interest in the Property; (iii) in the execution, delivery, administration,
amendment and enforcement of the Lease or the collection of any rent or other
payments due under the Lease, or the preparation of any amendments or settlement
agreements prepared in connection with the Lease; and (iv) in any lawsuit or
other legal or arbitration/mediation proceeding to which the Lease gives rise,
including without limitation; actions in tort. Lessee shall pay applicable
reasonable legal fees at the rate of no more than $350.00 per hour. Lessee shall
pay a documentation fee calculated at .15% of the total cost of property with a
minimum of $750.00 and a maximum of $7,500.00 for each Schedule.

  

 
Page 10 of 11

--------------------------------------------------------------------------------

 

 

u.

Amendment and Modification. The Lease may not be amended or modified except by a
written amendment executed by a duly authorized representative of each party,
but no such amendment or modification needs further consideration to be binding.
Notwithstanding the foregoing, Lessee authorizes Lessor to amend any Schedule to
identify more accurately the Property (including, without limitation, supplying
serial numbers or other identifying data), and such amendment shall be binding
on Lessor and Lessee unless Lessee objects thereto in writing within ten (10)
days after receiving notice of the amendment from Lessor.

 

v.

Unauthorized Distribution of Lease Documents Prohibited. Lessee agrees that it
will not, through any of its actions or omissions, cause any document or any
portion of any document, associated with any Lease to be delivered, distributed,
or otherwise fall into the possession of anyone not employed by Lessee on a full
time basis, without the written consent of Lessor. Lessee further acknowledges
that any such unauthorized delivery or distribution could cause Lessor to suffer
irreparable economic harm.

 

w.

Change in Lessee’s Name, Address and Jurisdiction. Lessee shall not change its
name, chief executive office address, or jurisdiction of organization from that
set forth above, unless it shall have given Lessor or its assigns no less than
thirty (30) days prior written notice.

 

SECTION 21.

POWER OF ATTORNEY:

 

LESSEE HEREBY AUTHORIZES AND APPOINTS LESSOR AND LESSOR’S AGENTS AND ASSIGNS AS
LESSEE’S ATTORNEY-IN-FACT TO EXECUTE ACKNOWLEDGEMENT LETTERS AND OTHER DOCUMENTS
REQUIRED TO BE EXECUTED BY LESSEE TO EFFECT ANY UNDERWRITING OR PERFECT ANY
SECURITY INTEREST WITH REGARD TO A SCHEDULE.

 

SECTION 22.

DEFINITIONS

 

All capitalized terms not defined herein are defined in the Schedule.

 

a.

“Acceptance and Delivery Certificate” means, any acceptance and delivery
certificate, executed by the Lessee in connection with a Schedule, a Master
Progress Payment Agreement, if any, and this Master Lease Agreement whereby the
Lessee acknowledges that the items of Property to be leased have been delivered,
received, installed, examined and tested and determined by Lessee to be
satisfactory.

 

b.

“Base Period” means, the period of any Lease referred to as such on the related
Schedule under this Master Lease Agreement.

 

c.

“Certificate” means, an Acceptance and Delivery and Approval for Progress
Payment Certificate executed by the Lessee in connection with a Schedule, a
Master Progress Payment Agreement and this Master Lease Agreement.

   

d.

“Date of Acceptance” means, except as otherwise provided in Section 8c of this
Master Lease Agreement, the date Lessee accepts the Property designated on any
Schedule, as set forth in any Acceptance and Delivery Certificate executed by
the Lessee in form provided by Lessor.

 

e.

“Lease Commencement Date” means, as to the Property designated on any Schedule,
where the Date of Acceptance for such Schedule falls on the first day of a
calendar quarter, that date, and in any other case, the first day of the
calendar quarter following the calendar quarter in which such Date of Acceptance
falls.

 

f.

“Lease” means, a Schedule incorporating the terms of this Master Lease
Agreement, together with the related Master Progress Payment Agreement, if any,
Stipulated Loss Schedule, Acceptance and Delivery Certificate, UCC financing
statements and all other supporting documentation related thereto.

 

g.

“Lessor’s Damages” means, the Stipulated Loss Value together with costs,
expenses, attorney’s fees, interest, and any determinable indemnity owed by
Lessee to Lessor.

 

h.

“Master Progress Payment Agreement” means, an agreement under which (i) Lessee
accepts items of Property by signing a Certificate, (ii) Lessor agrees to
purchase said items or Property, and (iii) Lessee agrees to pay service charges,
all prior to the Date of Acceptance of all Property under the Schedule.

 

i.

“Monthly Rental” means, the monthly rental, together with sales tax and other
amounts, if applicable, referred to as such on the related Schedule under this
Master Lease Agreement.

 

j.

“Property” means, equipment and other property, together with all related
software whether embedded therein or otherwise, with all attachments,
replacements, parts, substitutions, additions, repairs, accessions and
accessories, incorporated therein and/or affixed thereto described in any Lease
Schedule to be executed and delivered by Lessor and Lessee in connection with
this Master Lease Agreement.

 

k.

“Schedule” means, any Lease Schedule to be executed and delivered by Lessor and
Lessee under this Master Lease Agreement, which Schedule states the terms and
other information associated with the Schedule and describes the leased
Property.

 

l.

“Software” means, any computer program and supporting data, including all
documentation, later versions, updates, upgrades and modifications, provided
and/or described in any Lease Schedule to be executed and delivered by Lessor
and Lessee in connection with this Master Lease Agreement.

 

m.

“Stipulated Loss Schedule” means, Schedule of Stipulated Loss Values relating to
a specific Schedule under this Master Lease Agreement.

  

IN WITNESS WHEREOF, Lessor and Lessee have executed this Master Lease Agreement
on the month, day and year first above written.

 

LESSOR:

LESSEE:

ONSET FINANCIAL, INC.

Tropicana Las Vegas, Inc.

 

BY:

/s/ Nancy Eggan

 

BY:

/s/ Joanne Beckett

 

Nancy Eggan

   

Joanne Beckett

TITLE:

Sr. Vice President

 

TITLE:

Vice President and General Counsel

   

 
Page 11 of 11

--------------------------------------------------------------------------------

 

 

LEASE SCHEDULE NO. 001

TO

MASTER LEASE AGREEMENT NO. OFI0645215

 

This Lease Schedule No. 001 dated November 13, 2014 (the “Schedule”) between
ONSET FINANCIAL, INC. (the “Lessor”) and Tropicana Las Vegas, Inc. (the
“Lessee”) incorporates by reference the terms and conditions of Master Lease
Agreement No. OFI0645215 dated November 13, 2014 (the “Master Lease”), the MPPA,
as more fully defined herein, the Exhibit A (“Property” Description) and the
Exhibit B (“Stipulated Loss Schedule”), and constitutes a separate lease between
Lessor and Lessee and is referred to herein as the “Lease”. Lessor shall have
the right to replace this Schedule with multiple Schedules and to replace the
related Stipulated Loss Schedules with multiple Stipulated Loss Schedules for
the purpose of segregating the Property into separate Lease Schedules. All
capitalized terms used herein but not defined herein shall have the same
meanings ascribed to them in the Master Lease.

 

SECTION 1     PROPERTY: Real property improvements for the pavilion expansion
with related furniture, fixtures and equipment and other Property purchased or
paid for by Lessor pursuant to that Master Progress Payment Agreement dated
November 13, 2014 (the “MPPA”) between Lessor and Lessee, (including without
limitation, all Certificates signed in connection with said MPPA which relate to
this Schedule), and any and all attachments, accessions, additions, enhancements
and replacements thereto.

 

The Property subject to this Schedule shall be more fully described in an
Acceptance and Delivery to be executed later by Lessee in connection with this
Schedule. Upon Lessee’s execution of the Acceptance and Delivery, this Section 1
shall be amended automatically to include herein all Property described in the
Acceptance and Delivery.

 

SECTION 2     PROPERTY LOCATION: 3801 Las Vegas Blvd., Las Vegas, NV 89109. Upon
Lessee’s later execution of an Acceptance and Delivery in connection with this
Schedule, this Schedule shall be amended automatically to include additional
locations, if any, specified in the Acceptance and Delivery.

 

SECTION 3     BASE PERIOD: Thirty (30) months starting on the Commencement Date

 

SECTION 4     TOTAL PROPERTY COST NOT TO EXCEED: $3,000,000.00

 

SECTION 5     MONTHLY LEASE RATE FACTOR: 0.03400

 

SECTION 6     MONTHLY RENTAL: The Monthly Rental shall be equal to the total
amount funded by Lessor under the Schedule multiplied by the Lease Rate Factor
(or the Revised Lease Rate Factor, as applicable), plus applicable sales/use
tax.

 

SECTION 7     RENTAL FREQUENCY: Monthly in advance

 

SECTION 8     DEPOSIT: $102,000.00. Provided no Event of Default has occurred
under the Lease, the Deposit shall be applied to the last Monthly Rental, plus
applicable sales/use and property tax

 

SECTION 9     DATE OF ACCEPTANCE: As specified in the Acceptance and Delivery
Certificate

 

SECTION 10   FLOATING LEASE RATE FACTOR: The Lease Rate Factor indicated in
Section 5, shall increase .00006776 for every five (05) basis point increase in
Twenty-four (24) month U.S. Treasury Notes as of the Date of Acceptance of the
Property (the “Amended Lease Rate Factor”), at which time the Monthly Rental
under this Schedule shall be adjusted by multiplying the Total Property Cost,
indicated in Section 4, by the Amended Lease Rate Factor. The Twenty-four (24)
month U.S. Treasury Note yield used as the basis for the calculation of the
Amended Lease Rate Factor herein is 0.41%.

 

SECTION 11     ADDITIONAL PROVISIONS:

 

 

a.

PAYMENT BY ELECTRONIC TRANSFER: Lessee shall electronically transfer all rental
payments and other monies due under this Schedule from Lessee’s account
maintained with its financial institution. Failure of Lessor or its assigns to
receive such payments by electronic transfer shall constitute an additional
Event of Default under Section 18 of the Master Lease. Upon the occurrence of
the Event of Default specified above, Lessor shall be entitled to exercise its
rights and remedies under the Lease.

 

 

b.

GUARANTY: Notwithstanding anything to the contrary herein, the parties
acknowledge and agree that this Lease is guaranteed by Tropicana Las Vegas Hotel
and Casino, Inc., and Tropicana Las Vegas Intermediate Holdings, Inc. as set
forth in the Continuing and Unconditional Guaranties each dated November 13,
2014 and incorporated herein by reference, (the “Guaranty”).

  

 
 

--------------------------------------------------------------------------------

 

  

 

c.

SELF-MAINTENANCE: For purposes of this Schedule only, Lessee shall, and at its
own expense, either (i) enter into and maintain in force a contract with the
manufacturer or other qualified maintenance organization satisfactory to Lessor
for maintenance of each item of Property; or (ii) self-maintain each item of
Property in accordance with the manufacturer’s standard maintenance agreement.
Such contract or self-maintenance as to each item of Property shall commence
upon the earlier of the Certificate Date, if applicable, or the Date of
Acceptance. Upon Lessor’s request, Lessee shall furnish Lessor with a copy of
such contract or provide to Lessor satisfactory evidence of self-maintenance.

 

 

d.

SOFTWARE: For the purposes of this Schedule only, notwithstanding anything to
the contrary contained in the Master Lease, the parties acknowledge and agree
that the Property does not include Software and as such Sections 7e, 8h, 18m,
19l and 19q of the Master Lease shall not apply.

 

 

e.

REAL PROPERTY IMPROVEMENTS: For purposes of this Schedule only, notwithstanding
anything to the contrary contained in the Master Lease, the parties acknowledge
and agree that some or all of the Property consists of improvements to the real
property owned by the Lessee that may become permanently affixed or permanently
attached to the real property (“Real Property Improvements”) and as such, in
respect to the Real Property Improvements only, Sections 7d of the Master Lease
shall be deleted in its entirety and the following Section of the Master Lease
shall be amended as follows:

 

Section 8d shall be amended and replaced in its entirety with the following
language:

 

 

d.

To the fullest extent possible, the items of Property that can be shall remain
personal property during the term of the Lease notwithstanding that some
portions or some items of the Property may become affixed, attached to or
located on real property or any building or improvement thereon. Lessor
acknowledges that it has no rights in any Real Property Improvements.

 

Section 9a shall be amended and replaced in its entirety with the following
language:

 

 

a.

The Property (other than the Real Property Improvements) shall at all times be
the property of Lessor or its assigns, and Lessee shall have no right, title or
interest therein except as to the use thereof subject to the terms and
conditions of the Lease. For purposes of the foregoing, Lessee transfers to
Lessor, subject to existing lien and/or mortgage rights of Wells Fargo Bank
associated with or used to secure that certain credit facility extended to
Lessee by Wells Fargo Bank dated as of December 21, 2012 (the “Wells Fargo
Lien”), all of Lessee’s right, title and interest (including all ownership
interest) in and to the Property (other than the Real Property Improvements)
free and clear of all liens, security interest and encumbrances, except the
Wells Fargo Lien. Lessee shall not permit the name of any person or entity other
than Lessor or its assigns to be placed on the Property as a designation that
might be interpreted as a claim of ownership or security interest, except for a
reference to the Wells Fargo Lien.

 

Section 9c shall be amended and replaced in its entirety with the following
language:

 

 

c.

LESSEE SHALL KEEP THE PROPERTY (OTHER THAN THE REAL PROPERTY IMPROVEMENTS) AND
LESSEE’S INTEREST UNDER ANY LEASE FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES,
EXCEPT FOR THE WELLS FARGO LIEN AND OTHER LIENS PERMITTED IN WRITING BY LESSOR
OR ITS ASSIGNS.

 

Sections 19i and 19j shall be amended and replaced in their entirety with the
following language:

 

 

i.

subject to the Wells Fargo Lien, and Wells Fargo Bank’s associated rights
therewith, sell, re-lease or otherwise dispose of any or all of the Property
(other than the Real Property Improvements) covered under this Schedule, whether
or not in Lessor’s possession, in a commercially reasonable manner at public or
private sale with notice to Lessee (the parties agreeing that ten (10) days’
prior written notice shall constitute adequate notice of such sale), and in the
event a court of competent jurisdiction or other governing authority shall
determine that the Lease is not a “true lease” or is a lease intended as
security or that Lessor (or its assigns) does not hold legal title to or is not
the owner of the Property, apply the net proceeds of any such disposition, after
deducting all costs incurred by Lessor in connection with such default, to the
obligations of Lessee hereunder and under such Schedule, or retain any or all of
the Property in full or partial satisfaction, as the case may be, with Lessee
remaining liable for any deficiency. The sale, re-lease, or other disposition
may, at Lessor’s sole option, be conducted at Lessee’s premises. Lessor may at
its sole discretion recover from Lessee liquidated damages for the loss of a
bargain and not as a penalty an amount equal to Lessor’s Damages;

  

 
 

--------------------------------------------------------------------------------

 

 

 

j.

subject to the Wells Fargo Lien, and Wells Fargo Bank’s associated rights
therewith, without notice to Lessee, repossess, disable or demand Lessee to
disable the Property (other than the Real Property Improvements) wherever found,
with or without legal process, and for this purpose Lessor and/or its agents or
assigns may enter upon any premises of or under the control or jurisdiction of
Lessee or any agent of Lessee, without liability for suit, action or other
proceeding by Lessee (any damages occasioned by such repossession or disablement
being hereby expressly waived by Lessee) and remove or disable the Property
therefrom;

 

Section 19m shall be amended and replaced in its entirety with the following
language:

 

m. if Lessor determines, in its sole discretion, not to take possession of the
Property, Lessor shall continue to be the owner of the Property and may, but is
not obligated to, dispose of the Property by sale or otherwise, subject to the
Wells Fargo Lien.

 

 

f.

GAMING BOARD ADDENDUM: The attached Gaming Board Addendum shall be incorporated
herewith.

 

 

g.

LESSEE’S OPTIONS AT MATURITY OF BASE PERIOD: For purposes of this Schedule only,
provided no Event of Default has occurred under the Lease, at the end of Base
Period of this Schedule the following amendment shall apply: i) delete “twelve
(12) additional months at the rate specified on the respective Schedule.” and
replace with “six (6) additional months at the rate specified in this Schedule
(the “Renewal Period”). At the maturity of the six (6) month renewal period,
provided all obligations of Lessee hereunder have been satisfied, this Schedule
shall terminate and title to the Property shall automatically pass to Lessee,
“AS IS” AND “WHERE IS”, without any representations or warranties of any kind
from Lessor.”; ii) delete “and Lessee must entere into a new Schedule with
Lessor to lease Property which replaces the Property listed on the old
Schedule”; and iii) delete “At the maturity of the initial twelve (12) month
renewal period provided above, the Schedule shall continue in effect at the rate
specified in the respective Schedule for successive periods of six (6) months,
each subject to termination at the maturity of any such successive six month
renewal period by either Lessor or Lessee giving to the other party at least
thirty (30) days prior written notice of termination.”

 

 

h.

EARLY TERMINATION PROVISION: For purposes of this Schedule only, and provided no
Event of Default has occurred under the Lease, Lessee may early terminate this
Schedule at any time prior to twenty-four (24) months after the Commencement
Date,  upon thirty (30) days prior written notice to Lessor by paying to Lessor
the present value of the remaining Base Period Monthly Rental payments plus the
Renewal Period payments, discounted at 7% (plus all applicable taxes and other
amounts due under the Lease, including but not limited to sales and use tax,
property tax, late charges, and any and all other sums due) after which all of
Lessor’s rights title and interest shall be transferred to the Lessee (the
“Early Termination Payments”).

 

 

i.

CAPITAL LEASE TREATMENT: The parties acknowledge that this lease will be
required to be reflected as a capitalized lease obligation of the financial
statements of Lessee.

 

 

j.

ENTIRE AGREEMENT: For purposes of this Schedule only, Section 20b of the Master
Lease Agreement is hereby modified to include two (2) Continuing and
Unconditional Guaranties executed in connection with the Master Lease Agreement
and the Gaming Board Addendum, together with other documents described in that
section, shall comprise the entire understanding and agreement between the
parties with regard to the subject matter thereof.

 

SECTION 12     REPRESENTATION OF LESSEE: Lessor and Lessee agree that this
Schedule is a “Finance Lease” as defined by the Uniform Commercial Code Article
2A, in that (i) Lessee has selected the Property in its sole discretion, (ii)
Lessor has acquired the Property solely for the purpose of leasing such Property
under this Schedule, and (iii) Lessee has received a copy of the contract
evidencing Lessor’s purchase of the Property.

 

SECTION 13      REPRESENTATION OF LESSOR: Lessor acknowledges and represents
that no Real Property Improvements are covered by any UCC filings made or to be
made by Lessor.

 

LESSOR:   LESSEE:           ONSET FINANCIAL, INC.   Tropicana Las Vegas, Inc.  
       

BY:

/s/ Nancy Eggan

 

BY:

Joanne Beckett

 

Nancy Eggan

   

Joanne Beckett

TITLE:

Sr. Vice President

 

TITLE:

Vice President and General Counsel

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

STIPULATED LOSS SCHEDULE

DATED NOVEMBER 13, 2014

TO

LEASE SCHEDULE NO. 001

DATED NOVEMBER 13, 2014

TO

MASTER LEASE AGREEMENT NO. OFI0645215



STIPULATED LOSS VALUE TABLE

 

 

TOTAL

     

TOTAL

 

AFTER

STIPULATED

STIPULATED

 

AFTER

STIPULATED

STIPULATED

MONTHLY

LOSS

LOSS

 

MONTHLY

LOSS

LOSS

PAYMENT

VALUE

PERCENTAGE

 

PAYMENT

VALUE

PERCENTAGE

             

0

$4,140,000

138.00%

 

16

$2,575,451

85.85%

1

$4,055,360

135.18%

 

17

$2,472,733

82.42%

2

$3,955,608

131.85%

 

18

$2,370,043

79.00%

3

$3,855,802

128.53%

 

19

$2,267,383

75.58%

4

$3,755,940

125.20%

 

20

$2,164,750

72.16%

5

$3,656,022

121.87%

 

21

$2,068,362

68.95%

6

$3,580,025

119.33%

 

22

$1,964,923

65.50%

7

$3,478,518

115.95%

 

23

$1,861,556

62.05%

8

$3,376,998

112.57%

 

24

$1,758,262

58.61%

9

$3,275,463

109.18%

 

25

$1,655,039

55.17%

10

$3,173,914

105.80%

 

26

$1,551,888

51.73%

11

$3,072,352

102.41%

 

27

$1,448,808

48.29%

12

$2,970,775

99.03%

 

28

$1,345,801

44.86%

13

$2,869,184

95.64%

 

29

$1,243,383

41.45%

14

$2,780,974

92.70%

 

30

$1,140,000

38.00%

15

$2,678,198

89.27%

 

and thereafter

 

 

The Stipulated Loss Value for any item of lost, damaged or destroyed Property
shall be the Lessor's original cost of such item of Property multiplied by the
Stipulated Loss Percentage indicated in the above table which corresponds to the
month of the Lease after the Commencement Date in which the last Monthly Rental
payment was made. In the event of a total loss or destruction, the Stipulated
Loss Value for all lost or damaged Property shall be equal to the percentage or
dollar amount, as the case may be, listed under the Total Stipulated Loss Value
indicated above which corresponds to the month of the Lease after the
Commencement Date in which the last Monthly Rental payment was made. If a
partial or total loss occurs at any time prior to the Commencement Date of the
Lease, then the Stipulated Loss Value shall be equal to 138% of the total amount
funded. In the event the Lease is continued for any reason, then the last
percentage or dollar amount, as the case may be, shown above shall control
throughout any such continued term.

 

In the event of default under the Lease, Lessor may, in addition to all other
remedies available to it under the Lease, recover the dollar amount listed under
the Total Stipulated Loss Value indicated above as of the Monthly Rental payment
date immediately preceding the date of the default, or in the event of a default
under the Master Progress Payment Agreement, Lessor may recover an amount equal
to 138% of the total amount funded.



 

LESSOR:

   

LESSEE:

             

ONSET FINANCIAL, INC.

 

TROPICANA LAS VEGAS, INC.

             

BY:

/s/ Nancy Eggan    

BY:

/s/ Joanne Beckett  

             

Nancy Eggan      

Joanne Beckett

 

TITLE:

Sr. Vice President    

TITLE:

Vice President and General Counsel  

 